Citation Nr: 1701267	
Decision Date: 01/18/17    Archive Date: 01/27/17

DOCKET NO.  13-23 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an effective date earlier than June 9, 2010, for recognition of the Veteran's children, J.M. and N.W., as dependents for purposes of an increase in her compensation award.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to April 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision dated in May 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In that decision, the RO recognized the Veteran's children, J.M. and N.W., as dependents for purposes of increasing her compensation award, effective June 9, 2010.  The Veteran timely appealed the assigned effective date, and the issue is properly before the Board.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in September 2016.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  In a February 2006 rating decision, the Veteran was granted service connection for depressive disorder, bilateral shin splints, tinea versicolor, and reactive airway disease with a combined rating of 60 percent, effective June 9, 2005.

2.  A letter dated in February 2006 informed the Veteran of this decision and that she was being paid as a single veteran with no dependents, and that before VA could pay her additional benefits for a dependent, she would have to send a VA Form 21-686c, Declaration of Status of Dependents.

3.  The Veteran submitted VA Form 21-686c in March 2006; however, she did not include all of the requested information for her dependent children.  

4.  A letter dated in August 2006 informed the Veteran that information that sent about her dependent were not completed and before VA can pay additional benefits for her children she needs to provide their social security numbers and the name and completed address of the person with whom they are living.  The letter informed the Veteran that the RO must receive this evidence by February 11, 2007, and if it is received after such date then it must be considered a new claim.   

5.  The RO received a copy of the dependent children's birth certificates on October 7, 2009.


CONCLUSION OF LAW

The criteria for an effective date of October 7, 2009, but no earlier, for recognition of the Veteran's children, J.M. and N.W., as dependents for purposes of an increase of her compensation award, have been met.  38 U.S.C.A. §§ 1115, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.4, 3.102, 3.204, 3.209, 3.401 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a)(West 2014); 38 C.F.R. § 3.159(b) (2016).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, the claim for an earlier effective date arises from the Veteran's disagreement with the effective date assigned in connection with the recognition of her children, J.M. and N.W., as dependents.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional notice or there is no prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).  In addition, the letter dated in August 2006 and June 2010 discussed below, requesting specific information from the Veteran regarding her dependent children's social security number and the name and complete address of the person with whom they are living and informed her of what was required in order for her to receive additional compensation based on recognition of them as her dependents.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The record shows that the RO assisted the Veteran by requesting specific information regarding the status of her children, without which it could not grant the requested benefit.  No other assistance, including a VA examination, would have aided in substantiating the earlier effective date claim in this case.

For the reasons set forth above, the Board finds that VA has complied with the notification and assistance requirements.  The claim for an earlier effective date for recognition of the Veteran's children as dependents for purposes of an increase in her compensation award is therefore ready to be considered on the merits.

II.  Criteria and Analysis

The Veteran contends that she is entitled to an earlier effective date of February 11, 2006 to establish dependents for VA purposes, which is the date she met the disability rating requirement for additional compensation for dependents.  The Veteran argues that she submitted VA form 21-686c, which included information on her dependent children, in 2006 and all of the information to establish dependent allowance with respect to her children were in the custody of the United States Government.  See Hearing Transcript at 2.  She was unable to inform VA of the children's current address, because her children were in the custody of her father and he would not provide his address to her and she explained this to the VA at that time.  She also noted that at the time she initially requested additional compensation for her dependents she was service-connected 100 percent for posttraumatic stress disorder that impacted her judgement and resulted in her being unable to function rationally. 

Any veteran who is entitled to compensation, and whose disability is rated not less than 30 percent, shall be entitled to additional compensation for dependents, including a spouse and each child.  38 U.S.C.A. § 1115(1)(A) (West 2014); 38 C.F.R. §3.4(b)(2) (2016).

The effective date for additional compensation for a dependent will be the latest of the following: (1) date of claim; (2) date dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within one year of notification of such rating action; (4) date of commencement of veteran's award.  38 U.S.C.A. § 5110(f) (2014); 38 C.F.R. § 3.401(b) (2016).  The date of claim is: (i) date of a veteran's marriage, or birth of his or her child, or adoption of a child, if the evidence of the event is received within one year of the event; otherwise (ii) date notice is received of the dependent's existence, if evidence is received within one year of VA's request.  Id.  The earliest possible effective date for additional compensation for dependents shall be the same date as the decision giving rise to such entitlement, provided that proof of dependent status is submitted within one year of notice of that decision.  Sharp v. Shinseki, 23 Vet. App. 267, 276 (2009).

VA will accept, for purposes of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains: the date (month and year) and place of the event; the full name and relationship of the other person to the claimant; where the claimant's dependent child does not reside with the claimant, the name and address of the person who has custody of the child; and the social security number of the other person.  38 U.S.C.A. § 5124; 38 C.F.R. § 3.204.

The evidence of record shows that the Veteran first became eligible for dependent compensation when her service connection claims for depressive disorder, bilateral shin splints, tinea versicolor, and reactive airway disease were granted in a February 2006 rating decision with assigned disability ratings of 50percent, 10 percent, 0 percent, and 0 percent, respectively, for a combined rating of 60 percent, effective June 9, 2005.  A letter dated in February 2006 notified the Veteran that she may be eligible for additional compensation for her dependents to include her spouse and any unmarried children under the age of 18.  The letter included the proper form (VA Form 21-686c) and the information that she must provide.  VA received a copy of VA Form 21-686c in March 2006.  The Veteran filed out the name of her children and included the date and place of birth.  She indicated that she did not know their social security numbers.  She also informed VA that her children did not live with her and provided the full name of the person her children lived with, but put down "unknown" for the children's address.  She noted in the remark section that J.M. and N.W. lived with her father, he was not allowing her to see or speak with them, and he was not willing to keep her updated on their address.  The RO sent the Veteran a letter dated in August 2006 informing her that her spouse was added to her award, but the information regarding her other dependents were not complete and before VA can pay additional benefits for her children she needs to inform the RO of their social security numbers and the complete address of the person with whom they are living.  The letter informed the Veteran that the RO must receive this evidence by February 11, 2007, and if it is received after such date then it must be considered a new claim.  The Veteran did not respond to this letter and she did not provide the requested information by February 11, 2007.

Thereafter, the RO received copies of the birth certificates for J.M. and N.W. on October 7, 2009.  The Veteran submitted another VA Form 21-686c in June 2010.  The information provided by the Veteran in the VA Form 21-686c included the names of her children and the date and place of birth.  She indicated that their social security numbers were unknown and the children lived with her father, P.W., and listed the city and state.  The RO sent a letter to the Veteran in June 2010 informing the Veteran that her application indicates that her children do not live with her and requested the Veteran to provide the name and address of the children's caregiver or the court or state agency through which support payments are made.  A report of contact dated in June 2010 reveals that the Veteran called the RO and gave them the social security numbers of her children.  The Veteran sent a copy of a court document that listed her children's current address and the Veteran requested that the RO reconsider her dependency claim in April 2011.  Based on the information received in the June 2010 report of contact and the address in the court document received in April 2011, the RO granted the Veteran's claim for additional benefits for her dependent children, J.M. and N.W., effective June 9, 2010.  

Based on the evidence of record, the most pertinent of which was discussed above, the Board finds that the Veteran is entitled to an effective date of October 7, 2009.  This is the earliest date that the Veteran provided the necessary proof of birth for her children, J.M. and N.W., as required under VA law.  See 38 C.F.R §§ 3.204 and 3.209.  Prior to October 7, 2009, the Veteran had not provided all of the needed information that is required by VA regulation for VA to accept the statement of the Veteran as proof of birth and/or dependency.  The Board is sympathetic to the Veteran's assertion that at the time of the initial claim for dependency compensation she was unable to obtain the children's social security numbers and current address as her father, who was taking care of the children, would not provide her with this information.  Nonetheless, as stated above, this information is required under VA regulation in order to use a statement from the Veteran as proof of birth and/or dependency.  The Board is bound by the laws and regulations that apply to veterans claims.  38 U.S.C.A. § 7104(c) (West 2014); 38 C.F.R. §§ 19.5, 20.101(a) (2016).


With respect to the Veteran's argument that VA had access to all of the information as she provided this information to the United States military when she joined the Army and all of the information was in the custody of the United States Government, the Board notes that the claims file does not contain a copy of this application and the Veteran did not inform VA that this information was available through the Veteran's service personnel records at the time of her initial claim for additional compensation for her dependents.  In addition, it is unclear whether the application to join the military that was filled out in approximately 2001 or any other information that may have been associated with the service personnel records would have contained the dependents' current address at the time of the initial application for additional dependency compensation in March 2006.  Furthermore, the relevant case law makes clear that a veteran must submit updated proof of dependents within one year from the date of notification of a qualifying rating.  Section 5110(f) pertains to the effective date for additional compensation for dependents and provides that an award of additional compensation for dependents based on the establishment of a qualifying disability rating shall be payable from the effective date of such rating; but only if proof of dependents is received within one year from the date of notification of such rating action.  38 U.S.C. § 5110; see Sharp, 23 Vet. App. at 271-73.  In this case, the Veteran did not provide adequate proof of dependent status for her children, J.M. and N.W., within one year of the February 2006 rating decision.  Accordingly, the Veteran did not meet the requirements to receive dependent compensation for her children at the time of her initial service connection claims.  

As noted above, the Veteran first provided proof of dependency of her children to the RO when she submitted copies of their birth certificates, which was received by the RO on October 7, 2009.  The birth certificates were received more than a year after the February 2006 rating decision.  The RO also received the children's social security numbers within one year of receipt of the birth certificates.  In light of the foregoing, the earliest effective date for additional dependency compensation for the Veteran's children, J.M. and N.W., is October 7, 2009, the date the RO received a copy of the children's birth certificates.  


ORDER

Entitlement to an effective date of October 7, 2009, but no earlier, for recognition of the Veteran's children, J.M. and N.W., as dependents for purposes of an increase in her compensation award, is granted, subject to controlling regulations governing the payment of monetary awards.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


